DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 5 January 2022 with respect to the rejections of claims 1-19 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections under 35 U.S.C. 112(b) have been withdrawn. 
Applicant's arguments filed 5 January 2022 with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Bell does not disclose the front end portion and rear end portion having equal front end portion and rear end portion lengths, it is that the articles of Bell can be divided up into a front end portion, a rear end portion, and a central portion such that the front and rear end portion lengths are equal. As shown in the annotated figure 1 below, the articles of Bell can be defined as having a front end portion that comprises only the first absorbent core 34, a rear end portion that comprises only the second absorbent core 42, and a central portion that is disposed between the front and rear end portions, wherein the front and rear end portions have equal lengths. Since the present claim 1 does not further limit the way the front and rear end portions can be defined, it is within the scope of the claim as presently written to define the front and rear end portions of Bell as having equal lengths. 

    PNG
    media_image1.png
    763
    397
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (7,686,792).
With respect to claim 1, Bell discloses an array of disposable absorbent articles comprising a first plurality of absorbent articles, pantiliners as disclosed in column 13, lines 58-67, and a second plurality of absorbent articles, “ultrathin” pads as disclosed in column 13, lines 46-57. Each absorbent article comprises a front and second end portions 56, an intermediate portion 54, a topsheet 30/38, a backsheet 32/40, and an absorbent system 34/42, as shown in figure 1. The absorbent system comprises a first absorbent core 34 and a second absorbent core 42 that are disposed offset from one another such that the front end portion 56 comprises only the first absorbent core 34 and the rear end portion 56 comprises only the second absorbent core 42, as shown in figure 1A. The front end portion and rear end portion can be defined such that the front and rear end portion lengths are equal, as shown in the annotated figure 1 above. A central portion 52 is disposed between the front and second end portions 56, as shown in figure 1.
Bell discloses all aspects of the claimed invention with the exception of the second articles comprising the central portion having a second length that is greater than a first length of the central portion of the first articles, and the second articles 
With respect to the lengths of the central portions, Bell discloses in column 14, lines 52-65, that the length of the central portion 52 can be selected to vary from a minimum of 3% to a maximum of 60%. It is commonly known in the art that pantiliners have smaller dimensions, including length, than regular sanitary napkins. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the second length of the central portion of the second article greater than the first length of the central portion of the first article of Bell in order to achieve the predictable result of central, overlapping portions having lengths relative to the overall lengths of the articles, such that the length of the second article, the sanitary napkin, is longer than the first article, the pantiliner, to provide a sanitary napkin that has greater dimensions and thus absorbent capacity than the pantiliner.
With respect to the folded caliper, the claim as present written does not explicitly disclose the articles being folded, merely that they have a folded caliper. Bell discloses in column 13, lines 36-67, that the first absorbent article, the pantiliner, as a thickness of 0.8 mm, while the second absorbent article, the “ultrathin” pad, as a thickness of 1.8 mm. Therefore, when folded, the second caliper (i.e. thickness) of the second absorbent articles will inherently be greater than the first caliper of the first absorbent articles.

Claims 2-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (7,686,792) in view of Vartiainen et al. (2020/0060887).
With respect to claim 2, Bell discloses all aspects of the claimed invention with the exception of the first and second absorbent articles comprising a pair of fold lines, wherein at least one of the fold lines are disposed in the central portion. Vartiainen discloses an absorbent article having a central portion comprising overlying layers of absorbent material, as shown in figure 2, the central portion being defined by the overlying layer 14, as shown in figure 1. Vartiainen teaches fold lines 11 and 12 that both are disposed in the central portion 14, as shown in figure 1, allowing the article to be folded for packaging, as shown in figure 3d, to neatly and easily form a pocket-sized package, as disclosed in paragraph [0004]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the articles of Bell with a pair of fold lines disposed in the central portion, as taught by Vartiainen, to allow the article to neatly and easily form a pocket-sized package. 
With respect to claims 3-7, Bell discloses in column 13, lines 51-52, that the second caliper is 4.5 mm, and in lines 62-63, that the first caliper is 4.0 mm. Therefore, the ratio of the first caliper of Bell to the second caliper is 1.125. It is noted that ratio will remain constant regardless of how many times the articles are folded, and therefore the ratio of first folded caliper to second folded caliper of Bell is about 1.125.
With respect to claim 8, Bell discloses all aspects of the claimed invention with the exception of the first and second absorbent articles comprising a pair of fold lines, wherein both fold lines are disposed in the central portion. Bell discloses all aspects of the claimed invention with the exception of the first and second absorbent articles comprising a pair of fold lines, wherein at least one of the fold lines are disposed in the .

Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (7,686,792) in view of Bellucci et al. (2011/0028927).
With respect to claim 9, Bell discloses all aspects of the claimed invention with the exception of the first and second absorbent articles comprising a pair of fold lines, wherein the fold lines are disposed outside the central portion. Bell discloses absorbent articles having a garment-facing adhesive 44 covered by a release material 46, as shown in figure 2B. Bellucci discloses an absorbent article comprising at least a pair of fold lines 20, as shown in figure 2, wherein two of the fold lines are disposed away from the center of the article and therefore in the central portion. Bellucci discloses that this configuration of fold lines allows the article to be folded for packaging without the need for a release material to protect the garment-facing adhesive. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the 
With respect to claims 10-13, Bell discloses in column 13, lines 51-52, that the second caliper is 4.5 mm, and in lines 62-63, that the first caliper is 4.0 mm. Therefore, the ratio of the first caliper of Bell to the second caliper is 1.125, or about 1.1. It is noted that ratio will remain constant regardless of how many times the articles are folded, and therefore the ratio of first folded caliper to second folded caliper of Bell is about 1.1. 

Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (7,686,792) in view of Bellucci et al. (2011/0028927) and Vartiainen et al. (2020/0060887).
With respect to claim 14, Bell discloses all aspects of the claimed invention with the exception of the first absorbent articles comprising a pair of fold lines disposed outboard of the central portion and the second absorbent articles comprising a pair of fold lines disposed within the central portion. 
Bellucci discloses an absorbent article comprising at least a pair of fold lines 20, as shown in figure 2, wherein two of the fold lines are disposed away from the center of the article and therefore in the central portion. Bellucci discloses that this configuration of fold lines allows the article to be folded for packaging without the need for a release material to protect the garment-facing adhesive. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to 
Vartiainen discloses an absorbent article having a central portion comprising overlying layers of absorbent material, as shown in figure 2, the central portion being defined by the overlying layer 14, as shown in figure 1. Vartiainen teaches fold lines 11 and 12 that both are disposed in the central portion 14, as shown in figure 1, allowing the article to be folded for packaging, as shown in figure 3d, to neatly and easily form a pocket-sized package, as disclosed in paragraph [0004]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the second absorbent articles of Bell with a pair of fold lines disposed in the central portion, as taught by Vartiainen, to allow the article to neatly and easily form a pocket-sized package.
With respect to claims 15-17, Bell discloses in column 13, lines 51-52, that the second caliper is 4.5 mm, and in lines 62-63, that the first caliper is 4.0 mm. Therefore, the ratio of the first caliper of Bell to the second caliper is 1.125. It is noted that ratio will remain constant regardless of how many times the articles are folded, and therefore the ratio of first folded caliper to second folded caliper of Bell is about 1.125.
With respect to claim 18, the second absorbent articles of Bell have a greater thickness of absorbent material than the first absorbent articles, as disclosed in column 13, lines 46-67, and therefore will inherently have a higher absorbent capacity because they comprise a greater volume of absorbent material.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781